DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-20 are pending.

Withdrawn Objections/Rejections
The objections and rejections of record are withdrawn as the Applicant has made the appropriate assurances that an acceptable deposit of soybean variety 86270804 will be made and accepted under the Budapest Treaty (see amendment filed 3/22/21). It is noted that a deposit accession number and date of deposit is still required (see below). 


REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809
The Deposit Statement filed 22 March 2021 is deemed in accordance with 37 CFR §§ 1.801-1.809.  Therefore, no 35 USC § 112, first paragraph rejection has been maintained even though it is apparent that soybean variety 86270804 seed is essential to the claimed invention and that the deposit is necessary for an adequate written description and enablement for the claimed invention.
Since the application is otherwise in condition for allowance except for the needed deposit of soybean variety 86270804 seed and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a 
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seeds within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.  Failure to make the needed deposit of seeds of the claimed line will result in ABANDONMENT of the application for failure to prosecute.  The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers, if they are not already present.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
(1) The accession number for the deposit(s);
(2) The date of the deposit(s);
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
(4) The name and address of the depository (see 37 CFR § 1.809(d)).


Conclusion
Claims 1-17 and 19-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ashley K Buran/Primary Examiner, Art Unit 1662